USCA11 Case: 20-13760    Date Filed: 03/02/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13760
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:19-cr-00186-TJC-PDB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RODNEY ALLEN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (March 2, 2021)

Before WILSON, ROSENBAUM and NEWSOM, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13760       Date Filed: 03/02/2021   Page: 2 of 2



      Melissa Fussell, appointed counsel for Rodney Allen in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Allen’s convictions and sentences are AFFIRMED.




                                          2